Title: To George Washington from Brigadier General Henry Knox, 1 February 1777
From: Knox, Henry
To: Washington, George

 

Dear sir
Boston February 1. 1777.

After my Letter to General Greene from Springfield of the 26th of January I sat out for this place in order to provide such materials as were necessary to carry on the various branches connected with the Laboratory and ordnance establishment. Upon my arrival here I was much surpriz’d at the very extrordinary bounty offer’d by this state for Recruits for the service.
I wrote to General Greene from New Haven that the New England states in a Consultation of Committees from each had agreed in addition to the Continental bounty of six pounds to add a bounty from each state of ten pounds making the whole sixteen pounds. But the state of the Massachusetts have given and still continue to offer twenty pounds bounty in addition to the Continental Bounty making up the amazing sum of twenty six pounds or 86 Dollars and two thirds.
The consequences to be apprehended from this step must be bad, perhaps extremely so, it appears to me that the whole sum given by publick bodies over & above the six pounds is a depreciation of the Continental Currency almost to the amount given. I waited upon some of the Gentlemen of the Council to enquire whether the matter was unalterably fix’d and the reasons for it. They inform’d me that they had sometime ago determn’d upon giving their men three pounds a month pay but upon finding your Excellency and the Congress averse to this they chang’d the overplus pay into a doceur or Gift, that is the overplus pay at three pounds for three years would be thirty six pounds.
They therefore suppos’d the twenty pounds bounty each in hand would be equal to the thirty six paid at thirty six different payments protracted thro’ the course of the years. and that the first reason of giving the additional pay was that their men would not leave their Farms & Homes without some pay proportion’d to the enhanc’d price of every necessary & that the same reason operated in the changing the pay into a bounty after they had found the three pounds bounty disagreable to your Excellency and the Congress—they also told me they had inform’d your Excellency & the Congress of their determination six weeks ago. they have resolv’d to try the force of the twenty six pounds bounty to the 20th instant and have directed every seventh man in each town to be inlisted by that time. But if the people do not inlist and if the fifteen Battalions are not fill’d by the 20th they are determin’d to fill them immediatly by draught giving the same sum as to those who had voluntarily inlisted. The court are about to adjourn

to the 20th in order for every member in his own Town to exert his utmost influence to have the Battalions fill’d up by enlistments.
This measure if taken two months ago would have been (exclusive of the enormous bounty) exceedingly spirited, & your Excellency would at this inst. have had the whole quota of the troops of this Colony.
I have exclam’d and reason’d against the sums given by this state & it seems to be the general sentiment that they have done wrong but have gone so far and enlisted so many men with it that it is impossible to retract now—It entirely precludes me raising the Battalion of Artillery here which I intended and also Colonels Lee Henley & Jackson raising their Battalions, for people here love money too well to enlist for six pounds, when they can as easily get twenty six, after considering maturely of the matter & consulting with Mr Bowdoin and some of the most sensible men in the province & knowing the pressing exigency for men, I presented the inclos’d memorial in my own name and in the name of the Colonels which your Excellency sent here in order to raise the Regiments. This state seem very jealous that they are requir’d to do more than their proportion. one of the four regiments of Artillery is that which your Excellency told me was raising in Virginia, and if I remember right, four Regiments of light horse—in all making twenty four Battalions—the proportion of this State would be four according as fifteen were their proportion of eighty eight. Their answer I have inclos’d with the memorial I hope your Excellency will approbate my conduct in presenting the paper to the court, as it was owing intirely to my anxiety to forward the service without The giving the additional bounty another recruit will never be rais’d in this state. they have in my opinion revetted their error. and this states proportion of the twenty four Battalions can never be raised without giving it—I was in hopes & had encouragement to think that they would have done now, what must be done at last & save the time which is so infinitely precious & pressing. I think the representation of this matter of so great consequence as to send an express with it—Your Excellency’s making a forcible & preremtory requisition upon the New England states to furnish immeadiately their proportions of the twenty four Battalions in the same proportions as the eighty eight will undoubtedly produce the men & nothing else & this requisition to be repeated often. The Country is full of men and they can be had—but large bodies cannot or do not easily conceive of the importance of our making an early Campaign or if they do conceive its importance their movements cannot be proportionably rapid. Your Excellency (for whom they have the greatest respect) frequently calling on them for their whole quotas, together with the Congress’s frequently calling on them & giving them

information how the recruiting goes on to the southward will have the best tendency. Part of a Regiment consisting of 400 men with a detachment of 150 Artillery marches tomorrow and next day for Ticonderoga—The inlistment in this Town has been exceeding rapid—I wish your Excellency to write me by the return of the Express, I shall be here or in some of the neighbouring Towns in setting ordnance matters; if I can be of any service in promoting the recruiting of the other Battalions I shall do it with pleasure—Tis absolutely necessary that your Excellency should appoint some person to do it. General Ward is here but whether he acts as a Councellor of the Massachusetts or a Continental General is difficult to say.
The Court Complain that no money has been sent by Congress to them & that they have been oblig’d to furnish all the monies themselves. There are no four states on the Continent, that have so much money in them, as there is in this, but I am sorry to say that the rulers have not found the art of drawing it from private hands where it is.
There must one Battalion of Artillery be raised in this state, for all the old artillery men who have been two years in the service and acquird some experience are from this Town and Colony.
Messrs Livingston & Turnbull who are here appointed by Congress as a Committee of Cloathing have, or will have in a few days Cloathing enough for six Thousand men exclusive of a large Quantity sent on to Camp, sufficient to cloath four thousand more. If your Excellency should call upon this state to raise their proportion of the twenty four Battalions in the same manner as the eighty eight Colonels, Lee & Jackson would be oblidg’d to you for an order to the Committee of Cloathing and if you have no objection they would prefer having them nearly as they now stand—that is as they were made for the British Troops—Your Excellency will judge of the convenience & inconvenience of this uniform. Colo. Crane will if he can get men likewise want an order for Cloathing. Colonels Lee Henley & Jackson would also be than[k]full for an order for Arms and other necessarys all Of which can be provided here—Cols. Jackson & Crane would be much oblig’d to your Excellency for the six pounds bounty if they are to raise their men here & I wish if there is any money in Camp that your Excellency would give an Warrant for 20,000 Dollars on some paymaster for the Ordnance department at Springfield Copper, tin and other matters in that way can be had here.
If the Congress should still adhere to Brookfield in preference to Springfield it will delay everything for three or four months. I wrote Gen. Greene from Springfield that it was the best place in all the four N. England states for a Laboratory, Cannon Foundery &ca and I hope your Excellency will order it there.

I shall go on in collecting matters there untill I receive further orders. The affair with the Court has detain’d me for some days from persuing the other bussiness upon which I came—But I shall pursue it with my whole might but I suppose I shall not be able to Complete everything so as to set out for Camp under 20 or 25 days. I am sir with the utmost Respect and attachment Your Most Obedient & very Hble servt

Henry Knox

